



Exhibit 10.1


AMENDMENT NO. 4
TO FINANCING AGREEMENT


AMENDMENT NO. 4 TO FINANCING AGREEMENT, dated as of May 10, 2018 (this
"Amendment"), to the Financing Agreement, dated as of February 26, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among Avid Technology, Inc., a Delaware
corporation (the "Parent" or the "Borrower"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages thereto (together with each other
Person that executes a joinder agreement and becomes a "Guarantor" thereunder or
otherwise guaranties all or any part of the Obligations (as defined therein),
each a "Guarantor" and, collectively, the "Guarantors"), the lenders from time
to time party thereto (each a "Lender" and, collectively, the "Lenders"),
Cerberus Business Finance, LLC, a Delaware limited liability company ("CBF"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and CBF, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").
WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and
WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.


2. Amendments.


(a) Recitals. The recitals of the Financing Agreement are hereby amended by
amending and restating the first sentence therein in its entirety as follows:
"The Borrower has asked the Lenders to extend credit to the Borrower consisting
of (a) a term loan in the aggregate principal amount of $127,500,000 and (b) a
revolving credit facility in an aggregate principal amount not to exceed
$22,500,000 at any time outstanding."


(b) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:


(i)""Amendment No. 4" means Amendment No. 4 to Financing Agreement, dated as of
May 10, 2018 by and among the Loan Parties, the Agents and the Lenders."


(ii)""Amendment No. 4 Effective Date" has the meaning set forth in Amendment No.
4."'


(iii)""Consolidated Funded Indebtedness" means, with respect to any Person at
any date and without duplication, the sum of all (a) Revolving Loans outstanding
at such date (excluding





--------------------------------------------------------------------------------





any undrawn amounts under the Revolving Credit Commitments), (b) Term Loans
outstanding at such date and (c) all Indebtedness described in clauses (e) and
(f) in the definition thereof (provided, that Indebtedness described in such
clause (f) shall be excluded to with respect to any letters of credit to the
extent such letters of credit are cash collateralized) as determined on a
consolidated basis in accordance with GAAP.


(iv)""Initial First Period" means the period of time after the Effective Date up
to and including the date that is the first anniversary of the Effective Date."


(v) ""Initial Second Period" means the period of time after the Initial First
Period up to and including the date that is the second anniversary of the
Effective Date."


(vi)""Initial Third Period" means the period of time after the Initial Second
Period up to and including the date that is the third anniversary of the
Effective Date."


(vii)""Term A-1 Lender" means a Lender making a Term A-1 Loan."


(viii)""Term A-1 Loan" means the Term A-1 Loans made by the Term A-1 Lenders to
the Borrower on the Amendment No. 4 Effective Date pursuant to Section
2.01(a)(iv)."


(ix)""Term A-1 Loan Commitment" means, with respect to each Term A-1 Lender, the
commitment of such Lender to make the Term A-1 Loan to the Borrower on the
Amendment No. 4 Effective Date in the amount set forth in Schedule 1.01(A)
hereto or in the Assignment and Acceptance pursuant to which such Lender became
a Lender under this Agreement, as such commitment may be terminated or reduced
from time to time in accordance with the terms of this Agreement."


(x)""Term A-1 Loan First Period" means the period of time after the Amendment
No. 4 Effective Date up to and including the date that is the first anniversary
of the Amendment No. 4 Effective Date."


(xi)""Term A-1 Loan Second Period" means the period of time after the Term A-1
Loan First Period up to and including the date that is the second anniversary of
the Amendment No. 4 Effective Date.


(xii)""Term A-1 Loan Third Period" means the period of time after the Term A-1
Loan Second Period up to and including the date that is the third anniversary of
the Amendment No. 4 Effective Date."


(xiii)""Total Term A-1 Loan Commitment" means the sum of the amounts of the Term
A-1 Lenders' Term A Loan Commitments, which amount is $22,687,500 as of the
Amendment No. 4 Effective Date."


(c) Existing Definitions. The following definitions in Section 1.01 of the
Financing Agreement are hereby amended as follows:


(i)The definition of "Applicable Margin" is hereby amended and restated in its
entirety to read as follows:







--------------------------------------------------------------------------------





""Applicable Margin" means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 5.625%, (b)
any LIBOR Rate Loan or any portion thereof, 6.625% and (c) the Unused Line Fee,
0.5%."
(ii)The definition of "Applicable Premium" is hereby amended and restated in its
entirety as follows:


""Applicable Premium" means


(a) as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (c), (d) or (e) of the definition thereof:


(1)    with respect to Original Term Loans, Term A Loans and Revolving Loans:
(i) during the Initial First Period, an amount equal to 3.0% times the aggregate
amount equal to the sum of (A) the principal amount of all Original Term Loans
and Term A Loans outstanding, (B) the principal amount of all Revolving Loans
outstanding and (C) the amount of the undrawn Total Revolving Credit Commitment,
in each case, on the date of such Applicable Premium Trigger Event;
(ii)    during the Initial Second Period, an amount equal to 2.0% times the
aggregate amount equal to the sum of (A) the principal amount of all Original
Term Loans and Term A Loans outstanding, (B) the principal amount of all
Revolving Loans outstanding and (C) the amount of the undrawn Total Revolving
Credit Commitment, in each case, on the date of such Applicable Premium Trigger
Event;
(iii)    during the (y) Initial Third Period, an amount equal to 1.0% times the
aggregate amount equal to the sum of (A) the principal amount of all Original
Term Loans and Term A Loans outstanding, (B) the principal amount of all
Revolving Loans outstanding and (C) the amount of the undrawn Total Revolving
Credit Commitment, in each case, on the date of such Applicable Premium Trigger
Event; and
(iv)    thereafter, zero; and
(2)    with respect to Term A-1 Loans:
(i)    during the Term A-1 Loan First Period, an amount equal to 3.0% times the
principal amount of all Term A-1 Loans outstanding on the date of such
Applicable Premium Trigger Event;
(ii)    during the Term A-1 Loan Second Period, an amount equal to 2.0% times
the principal amount of all Term A-1 Loans outstanding on the date of such
Applicable Premium Trigger Event;
(iii)    during the Term A-1 Loan Third Period, an amount equal to 1.0% times
the principal amount of all Term A-1 Loans outstanding on the date of such
Applicable Premium Trigger Event; and
(iv)    thereafter, zero;





--------------------------------------------------------------------------------





(b)    as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (a) of the definition thereof:
(i)    during the Initial First Period, an amount equal to 3.0% times the amount
of the permanent reduction of the Total Revolving Credit Commitment on such
date;
(ii)    during the Initial Second Period, an amount equal to 2.0% times the
amount of the permanent reduction of the Total Revolving Credit Commitment on
such date;
(iii)    during the Initial Third Period, an amount equal to 1.0% times the
amount of the permanent reduction of the Total Revolving Credit Commitment on
such date; and
(iv)    thereafter, zero;
(c)    as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (b) of the definition thereof:
(1)    with respect to Original Term Loans and Term A Loans:
(i)    during the Initial First Period, an amount equal to 3.0% times the
principal amount of the Original Term Loans and Term A Loans being paid on such
date;
(ii)    during the Initial Second Period, an amount equal to 2.0% times the
principal amount of the Original Term Loans and Term A Loans being paid on such
date;
(iii)    during the Initial Third Period, an amount equal to 1.0% times the
principal amount of the Original Term Loans and Term A Loans being paid on such
date; and
(iv)    thereafter, zero; and
(2)    with respect to Term A-1 Loans:
(i)    during the Term A-1 Loan First Period, an amount equal to 3.0% times the
principal amount of the Term A-1 Loans being paid on such date;
(ii)    during the Term A-1 Loan Second Period, an amount equal to 2.0% times
the principal amount of the Term A-1 Loans being paid on such date;
(iii)    during the Term A-1 Loan Third Period, an amount equal to 1.0% times
the principal amount of the Term A-1 Loans being paid on such date; and
(iv)    thereafter, zero."
(iii)The definition of "Fee Letter" is hereby amended and restated in its
entirety to read as follows:


""Fee Letter" means the Amended and Restated Fee Letter, dated as of the
Amendment No. 2 Effective Date, among the Borrower and the Collateral Agent (as
amended, restated, supplemented or otherwise modified from time to time,
including as amended pursuant to the Amendment No. 1 to Amended and Restated Fee
Letter, dated as of the Amendment No. 4 Effective Date)."





--------------------------------------------------------------------------------





(iv)The definition of "Final Maturity Date" is hereby amended and restated in
its entirety to read as follows:


""Final Maturity Date" means May 10, 2023."
(v)The definition of "Leverage Ratio" is hereby amended and restated in its
entirety as follows:


""Leverage Ratio" means, with respect to any Person and its Subsidiaries for any
period, the ratio of (a) the amount of Consolidated Funded Indebtedness of such
Person and its Subsidiaries as of the end of such period to (b) Consolidated
EBITDA of such Person and its Subsidiaries for such period."
(vi)The definition of "Original Term Loan Indebtedness" is hereby amended and
restated in its entirety as follows:


""Original Term Loan Indebtedness" has the meaning specified therefor in Section
2.01(a)(v)."
(vii)The definition of "Pro Rata Share" is hereby amended by amending and
restating clause (b) therein in its entirety to read as follows:


"(b)    (i) a Lender's obligation to make the Term A-1 Loan, the percentage
obtained by dividing (A) such Lender's Term A-1 Loan Commitment by (B) the Total
Term A-1 Loan Commitment (provided that if the Total Term A-1 Loan Commitment
has been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term A-1 Loan and the denominator shall
be the aggregate unpaid principal amount of the Term A-1 Loan) and (ii) a
Lender's right to receive payments of interest, fees and principal with respect
to the Term Loan, the percentage obtained by dividing (A) such Lender's Term
Loan Commitment by (B) the Total Term Loan Commitment (provided that if the
Total Term Loan Commitment has been reduced to zero, the numerator shall be the
aggregate unpaid principal amount of such Lender's portion of the Term Loan and
the denominator shall be the aggregate unpaid principal amount of the Term
Loan), and".
(viii)The definition of "Term Loans" is hereby amended and restated in its
entirety to read as follows:


""Term Loans" means (i) the Original Term Loans made by the Term Loan Lenders to
the Borrower on the Effective Date pursuant to Section 2.01(a)(ii), (ii) the
Term A Loans made by the Term A Lenders on the Amendment No. 2 Effective Date
pursuant to Section 2.01(a)(iii) and (iii) the Term A-1 Loans made by the Term
A-1 Lenders on the Amendment No. 4 Effective Date pursuant to Section
2.01(a)(iv)."
(ix)The definition of "Term Loan Commitment" is hereby amended and restated in
its entirety to read as follows:


""Term Loan Commitment" means, with respect to each Lender, the Original Term
Loan Commitment, the Term A Loan Commitment and/or the Term A-1 Loan Commitment
of such Lender."
(x)The definition of "Total Revolving Credit Commitment is hereby amended and
restated in its entirety to read as follows:





--------------------------------------------------------------------------------





""Total Revolving Credit Commitment" means the sum of the amounts of the
Lenders' Revolving Credit Commitments, which amount is $22,500,000 as of the
Amendment No. 4 Effective Date."
(xi)The definition of "Total Term Loan Commitment" is hereby amended and
restated in its entirety to read as follows:
""Total Term Loan Commitment" means the sum of (i) the amount of the Lenders'
Original Term Loan Commitments, (ii) the amount of the Lenders' Term A Loan
Commitments and (iii) the amount of the Lenders' Term A -1Loan Commitments."
(d) Section 2.01(a) (Commitments). Section 2.01(a) of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:
"Section 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:
(i)    each Revolving Loan Lender severally agrees to make Revolving Loans to
the Borrower at any time and from time to time during the term of this
Agreement, in an aggregate principal amount of Revolving Loans at any time
outstanding not to exceed the amount of such Lender's Revolving Credit
Commitment;
(ii)    each Term Loan Lender severally made the Original Term Loan to the
Borrower on the Effective Date, in an aggregate principal amount equal to such
Lender's Original Term Loan Commitment;
(iii)    each Term A Lender severally made the Term A Loan to the Borrower on
the Amendment No. 2 Effective Date, in an aggregate principal amount equal to
such Lender's Term A Loan Commitment;
(iv)    each Term A-1 Lender severally agrees to make the Term A-1 Loan to the
Borrower on the Amendment No. 4 Effective Date, in an aggregate principal amount
not to exceed the amount of such Lender's Term A-1 Loan Commitment; and
(v)    notwithstanding anything to the contrary contained in this Section
2.01(a), the Loan Parties hereby acknowledge, confirm and agree that (1) on May
10, 2018, the outstanding principal amount of the Revolving Loans is equal to
$0, (2) immediately prior to the Amendment No. 4 Effective Date, the outstanding
principal amount of the Original Term Loans and the Term A Loans is equal to
$104,812,500 (such Indebtedness described in this clause (2) being hereinafter
referred to as the "Original Term Loan Indebtedness"), (3) such Original Term
Loan Indebtedness shall not be repaid on the Amendment No. 4 Effective Date, but
rather shall be continued and re-evidenced by this Agreement as a portion of the
Term Loans outstanding hereunder, (4) the Term A-1 Loan made on the Amendment
No. 4 Effective Date shall be an amount equal to the Total Term A-1 Loan
Commitment and (5) for all purposes of this Agreement and the other Loan
Documents, the sum of the Original Term Loan Indebtedness immediately prior to
the Amendment No. 4 Effective Date ($104,812,500) and the Term A-1 Loan made on
the Amendment No. 4 Effective Date ($22,687,500) shall constitute the Term Loan
outstanding on the Amendment No. 4 Effective Date in the principal amount of
$127,500,000."
(e) Section 2.01(b) (Commitments). Section 2.01(b)(ii) is hereby amended and
restated in its entirety as follows:







--------------------------------------------------------------------------------





"(ii)    The aggregate principal amount of the Original Term Loan made on the
Effective Date shall not exceed the Total Original Term Loan Commitment. The
aggregate principal amount of the Term A Loan made on the Amendment No. 2
Effective Date shall not exceed the Total Term A Loan Commitment. The aggregate
principal amount of the Term A-1 Loan made on the Amendment No. 4 Effective Date
shall not exceed the Total Term A-1 Loan Commitment. Any principal amount of the
Term Loan which is repaid or prepaid may not be reborrowed."
(f) Section 2.02(a) (Making the Loans). Clause (iv) of Section 2.02(a) of the
Financing Agreement is hereby amended and restated in its entirety as follows:
"(iv) the proposed borrowing date, which must be a Business Day, and, with
respect to the portion of the Term Loan funded pursuant to the Total Original
Term Loan Commitment must be the Effective Date, and with respect to the portion
of the Term Loan funded pursuant to the Total Term A Loan Commitment must be the
Amendment No. 2 Effective Date, and with respect to the portion of the Term Loan
funded pursuant to the Total Term A-1 Loan Commitment must be the Amendment No.
4 Effective Date."
(g) Section 2.03(b) (Repayment of Loans; Evidence of Debt). The first sentence
of Section 2.03(b) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows:
"(b)    The outstanding principal amount of the Term Loans shall be repaid (i)
on June 30, 2018 in an aggregate principal amount equal to $1,437,500.00 and
(ii) beginning on September 30, 2018 and thereafter on the last day of each
March, June, September and December in an aggregate principal amount equal to
the amount set forth opposite each period listed in the table below:
Date
Amount
September 30, 2018 through June 30, 2020
$318,750.00
July 1, 2020 through June 30, 2021
$796,875.00
July 1, 2021 through the Final Maturity Date
$1,593,750.00



The outstanding unpaid principal amount of the Term Loan, and all accrued and
unpaid interest thereon, shall be due and payable on the earlier of (i) the
Final Maturity Date and (ii) the date on which the Term Loan is declared due and
payable pursuant to the terms of this Agreement."
(h) Section 2.05(a)(ii) (Reduction of Term Loan Commitments). Section
2.05(a)(ii) of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:


"(ii)    Term Loan. The Total Original Term Loan Commitment terminated at 5:00
p.m. (New York City time) on the Effective Date. The Total Term A Loan
Commitment shall terminate at 5:00 p.m. (New York City time) on the Amendment
No. 2 Effective Date. The Total Term A-1 Loan Commitment shall terminate at 5:00
p.m. (New York City time) on the Amendment No. 4 Effective Date."
(i) Section 6.01(s) (Use of Proceeds). Section 6.01(s) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:







--------------------------------------------------------------------------------





"(s)    Use of Proceeds. The proceeds of (i) the Original Term Loans shall be
used on the Effective Date to refinance the Existing Credit Facility, (ii) the
Term A Loans and Term A-1 Loans may be used to purchase Convertible Notes and/or
for working capital purposes and (iii) the Loans shall be used to pay fees and
expenses in connection with the transactions contemplated hereby and fund
working capital and general corporate purposes of the Borrower and its
Subsidiaries."
(j) Section 7.02(m) (Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc.). Clause (iii)(B) of Section 7.02(m) of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
"(B) use not more than $40,000,000 to purchase Convertible Notes,".
(k) Section 7.03 (Financial Covenants; Leverage Ratio). Section 7.03 of the
Financing Agreement is hereby amended by amending and restating the table set
forth therein in its entirety as follows:
"Fiscal Quarter End
Leverage Ratio
June 30, 2018
3.00:1.00
September 30, 2018
3.00:1.00
December 31, 2018
3.00:1.00
March 31, 2019
2.50:1.00
June 30, 2019
2.50:1.00
September 30, 2019
2.50:1.00
December 31, 2019
2.50:1.00
March 31, 2020
2.25:1.00
June 30, 2020
2.25:1.00
September 30, 2020
2.25:1.00
December 31, 2020
2.25:1.00
March 31, 2021
2.25:1:00
June 30, 2021 through the fiscal quarter ending December 31, 2022
2.00:1.00
March 31, 2023
1.50:1.00"



(l) Representations and Warranties. Each representation and warranty set forth
in Article VI of the Financing Agreement and each other Loan Document providing
that such representations and warranties are made "as of the Effective Date" or
like language is hereby amended to provide that such representations and
warranties are true, correct and complete "as of the Amendment No. 4 Effective
Date" except as set forth on the disclosure schedules to be delivered to the
Agents on the Amendment No. 4 Effective Date in respect of schedules to the
Financing Agreement and the Security Agreement, which disclosure schedules shall
amend and restate the corresponding schedules to the Financing Agreement and the
Security Agreement, in each case as in effect prior to the date hereof.


3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:


(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited





--------------------------------------------------------------------------------





liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) has
all requisite power and authority to conduct its business as now conducted and
as presently contemplated, and to execute and deliver this Amendment, and to
consummate the transactions contemplated hereby and by the Financing Agreement,
as amended hereby, and (iii) is duly qualified to do business in, and is in good
standing in each jurisdiction where the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary except (solely for the purposes of this subclause (iii))
where the failure to be so qualified and be in good standing could not
reasonably be expected to have a Material Adverse Effect.


(b) Authorization, Etc. The execution and delivery by each Loan Party of this
Amendment and each other Loan Document to which it is or will be a party, and
the performance by it of the Financing Agreement, as amended hereby, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable Requirement of
Law or (C) any Material Contract binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Loan Document) upon or with respect to any
of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except, in the case of clauses (ii)(B), (ii)(C) and (iv),
to the extent where such contravention, default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal could not reasonably be
expected to have a Material Adverse Effect.


(c) Enforceability of Loan Documents. This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and by principles of equity.


(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.


4. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the "Amendment No. 4 Effective
Date"):


(a) Representations and Warranties. The representations and warranties contained
in this Amendment and in Article VI of the Financing Agreement and in each other
Loan Document shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Amendment No. 4 Effective Date as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).





--------------------------------------------------------------------------------





(b) No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Amendment No. 4 Effective Date or result from
this Amendment becoming effective in accordance with its terms.


(c) Material Adverse Effect. The Agents shall have determined, in their
reasonable judgment, that no event or development shall have occurred since
December 31, 2017, which could reasonably be expected to have a Material Adverse
Effect.


(d) Liens; Priority. The Agents shall be satisfied that the Collateral Agent has
been granted, and holds, for the benefit of the Agents and the Lenders, a
perfected, first priority Lien on and security interest in all of the
Collateral, subject only to Permitted Liens, to the extent such Liens and
security interests are required pursuant to the Loan Documents to be granted or
perfected on or before the Amendment No. 4 Effective Date.


(e) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with any Loan Document or the
transactions contemplated thereby or the conduct of the Loan Parties' business
shall have been obtained or made and shall be in full force and effect. There
shall exist no claim, action, suit, investigation, litigation or proceeding
(including, without limitation, shareholder or derivative litigation) pending
or, to the knowledge of any Loan Party, threatened in any court or before any
arbitrator or Governmental Authority which (i) relates to the Loan Documents or
the transactions contemplated thereby or (ii) could reasonably be expected to
have a Material Adverse Effect.


(f) Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to any Secured Party.


(g) Payment of Fees, Etc. The Borrower shall have paid on or before the
Amendment No. 4 Effective Date all fees, costs, expenses and taxes then payable
pursuant to Section 2.06 of the Financing Agreement and Section 12.04 of the
Financing Agreement.


(h) Delivery of Documents. The Collateral Agent shall have received on or before
the Amendment No. 4 Effective Date the following, each in form and substance
reasonably satisfactory to the Collateral Agent and, unless indicated otherwise,
dated the Amendment No. 4 Effective Date:


(i)this Amendment, duly executed by the Loan Parties, each Agent and each
Lender;
(ii)the Amendment No. 1 to Amended and Restated Fee Letter, dated as of the
Amendment No. 4 Effective Date, duly executed by the Borrower and the Collateral
Agent, in the form annexed hereto as Exhibit A;


(iii) [reserved];


(iv) a certificate of an Authorized Officer of each Loan Party, certifying (A)
(1) as to copies of the Governing Documents of such Loan Party, together with
all amendments thereto (including, without limitation, a true and complete copy
of the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Effective Date by an
appropriate official of the jurisdiction of organization of such Loan Party
which shall set forth the same complete name of such Loan Party as is set forth
herein and the organizational number of such Loan Party, if an organizational
number is issued in such jurisdiction)





--------------------------------------------------------------------------------





or (2) that no changes have been made to such Governing Documents delivered to
the Collateral Agent on or after the Effective Date, (B) as to a copy of the
resolutions or written consents of such Loan Party authorizing (1) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party and (2) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith, (C) (1) the names
and true signatures of the representatives of such Loan Party authorized to sign
each Loan Document (in the case of a Borrower, including, without limitation,
Notices of Borrowing, LIBOR Notices and all other notices under this Agreement
and the other Loan Documents) to which such Loan Party is or will be a party and
the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such authorized officers or (2) that no changes have been made to each
certificate of incumbency delivered to the Collateral Agent on or after the
Effective Date, (D) as to the matters set forth in Sections 4(a) and 4(b) of
this Amendment and (E) attaching amended and restated schedules to the Financing
Agreement and the Security Agreement;


(v)a certificate of the chief financial officer of the Parent certifying
compliance with the covenants set forth in Section 7.03 of the Financing
Agreement;


(vi) a certificate of the appropriate official(s) (or other confirmation
satisfactory to the Collateral Agent) of (A) the jurisdiction of organization of
each Loan Party and (B) each jurisdiction of foreign qualification of each Loan
Party in which such Loan Party owns or leases real property certifying as of a
recent date not more than 30 days prior to the Amendment No. 4 Effective Date as
to the subsistence in good standing of, and the payment of taxes by, such Loan
Party in such jurisdictions;


(vii)an opinion of (A) Covington & Burling LLP, outside counsel to the Loan
Parties and (B) the General Counsel of the Loan Parties, in each case as to such
matters as the Collateral Agent may reasonably request;


(viii)a certificate of the chief financial officer of the Parent, certifying as
to the solvency of the Loan Parties on a consolidated basis (after giving effect
to the Term A-1 Loans made on the Amendment No. 4 Effective Date); and


(ix) a Notice of Borrowing pursuant to Section 2.02 of the Financing Agreement.
The Agents and the Lenders agree that their execution of this Amendment shall
mean that the conditions to effectiveness set forth in Sections 4(c), (g) and
(h) have been satisfied.
5. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Amendment No. 4 Effective Date, all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (c) confirms and
agrees that, to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent, for the benefit of the Agents and the Lenders,
or to grant to the Collateral Agent, for the benefit of the Agents and the
Lenders, a security interest in or Lien on any Collateral as security for the
Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects. This Amendment does not and shall not
affect any of the obligations of the Loan Parties, other than





--------------------------------------------------------------------------------





as expressly provided herein, including, without limitation, the Loan Parties'
obligations to repay the Loans in accordance with the terms of Financing
Agreement or the obligations of the Loan Parties under any Loan Document to
which they are a party, all of which obligations shall remain in full force and
effect. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Agent or any Lender under the Financing Agreement or any
other Loan Document nor constitute a waiver of any provision of the Financing
Agreement or any other Loan Document.


6. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.


7. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Amendment.


8. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge the Agents
and the Lenders, together with their respective Affiliates and Related Funds,
and each of the directors, officers, employees, agents, attorneys and
consultants of each of the foregoing (collectively, the "Released Parties"),
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case, on or prior to the Amendment No. 4 Effective Date directly
arising out of, connected with or related to this Amendment, the Financing
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of any Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Loan Party, or the making of any Loans or other advances, or the management
of such Loans or other advances or the Collateral. Each Loan Party represents
and warrants that it has no knowledge of any claim by any Releasor against any
Released Party or of any facts or acts or omissions of any Released Party which
on the date hereof would be the basis of a claim by any Releasor against any
Released Party which would not be released hereby.


9. Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Amendment.







--------------------------------------------------------------------------------





10. Miscellaneous.


(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.


(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.


(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.


(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any material respect (or in any
respect if such representation or warranty is qualified or modified as to
materiality or "Material Adverse Effect" in the text thereof) when made or
deemed made.


(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
[Remainder of page intentionally left blank.]





























--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.
 
BORROWER:


AVID TECHNOLOGY, INC.
 
By:
/s/ Brian E. Agle
 
 
Name: Brian E. Agle
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 
GUARANTOR:


AVID TECHNOLOGY WORLDWIDE, INC.
 
By:
/s/ Brian E. Agle
 
 
Name: Brian E. Agle
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 
















--------------------------------------------------------------------------------





 
 
 
 
ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
CERBERUS BUSINESS FINANCE, LLC
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 






























--------------------------------------------------------------------------------





LENDERS:


CERBERUS ASRS FUNDING LLC


By: /s/ Daniel E. Wolf                    
Name: Daniel E. Wolf
Title: Vice President




CERBERUS ASRS HOLDINGS LLC


By:     /s/ Daniel E. Wolf                    
Name: Daniel E. Wolf
Title: Vice President




CERBERUS AUS LEVERED HOLDINGS LP
By: CAL I GP Holdings LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS AUS LEVERED II LP     
By: CAL II GP LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President




CERBERUS CAVALIERS LEVERED
LOAN OPPORTUNITIES FUND, LLC


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President































--------------------------------------------------------------------------------





CERBERUS FSBA HOLDINGS LLC


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President




CERBERUS ICQ LEVERED LLC


By: /s/ Daniel E. Wolf    
Name: Daniel E. Wolf
Title: Vice President




CERBERUS ICQ LEVERED LOAN
OPPORTUNITIES FUND, L.P.
By: Cerberus ICQ Levered Opportunities GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf    
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS ICQ OFFSHORE LEVERED LP
By: Cerberus ICQ Offshore GP LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS ICQ OFFSHORE LOAN
OPPORTUNITIES MASTER FUND, L.P.
By: Cerberus ICQ Offshore Levered GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P.
By: Cerberus KRS Levered Opportunities GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director







--------------------------------------------------------------------------------







CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P.
By: Cerberus Levered Opportunities III GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS LOAN FUNDING XIX L.P.
By: Cerberus LFGP XIX, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS LOAN FUNDING XV L.P.
By: Cerberus ICQ GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf    
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS LOAN FUNDING XVI LP
By: Cerberus PSERS GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                         
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS LOAN FUNDING XVII LTD.
By: Cerberus ASRS Holdings LLC, its attorney-in-fact


By: /s/ Daniel E. Wolf    
Name: Daniel E. Wolf
Title: Vice President




CERBERUS LOAN FUNDING XVIII L.P.
By: Cerberus LFGP XVIII, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director





--------------------------------------------------------------------------------









CERBERUS LOAN FUNDING XX L.P.
By: Cerberus LFGP XX, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS LOAN FUNDING XXI L.P.
By: Cerberus LFGP XXI, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS LOAN FUNDING XXII L.P.
By: Cerberus LFGP XXII, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS LOAN FUNDING XXIII L.P.
By: Cerberus LFGP XXIII, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS N-1 FUNDING LLC


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President




CERBERUS ND CREDIT HOLDINGS LLC


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President









--------------------------------------------------------------------------------





CERBERUS ND LEVERED LLC


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President




CERBERUS NJ CREDIT
OPPORTUNITIES FUND, L.P.
By: Cerberus NJ Credit Opportunities GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS OFFSHORE LEVERED III LP
By: COL III GP Inc.
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President




CERBERUS OFFSHORE LEVERED LOAN
OPPORTUNITIES MASTER FUND III, L.P.
By: Cerberus Offshore Levered Opportunities III GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS PSERS LEVERED LLC


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President




CERBERUS PSERS LEVERED LOAN
OPPORTUNITIES FUND, L.P.    
By: Cerberus PSERS Levered Opportunities GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director







--------------------------------------------------------------------------------







CERBERUS REDWOOD LEVERED A LLC


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President




CERBERUS REDWOOD LEVERED LOAN
OPPORTUNITIES FUND A, L.P.
By: Cerberus Redwood Levered Opportunities GP A, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS REDWOOD LEVERED LOAN OPPORTUNITIES FUND B, L.P.
By: Cerberus Redwood Levered Opportunities GP B, LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS SWC LEVERED HOLDINGS II LP
By: CSL Holdings II GP LLC
Its: General Partner


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Senior Managing Director




CERBERUS SWC LEVERED II LLC


By: /s/ Daniel E. Wolf                        
Name: Daniel E. Wolf
Title: Vice President




CERBERUS SWC LEVERED LOAN
OPPORTUNITIES MASTER FUND, L.P.
By: Cerberus SWC Levered Opportunities GP, LLC
Its: General Partner


By: /s/ Daniel E. Wolf
Name: Daniel E. Wolf
Title: Senior Managing Director





--------------------------------------------------------------------------------









EXHIBIT A
Financing Agreement Schedules











































































































--------------------------------------------------------------------------------







EXHIBIT B
Security Agreement Schedules





